Mr. Justice Leech delivered the opinion of the court: The declaration filed by the claimant in this case alleges that it is a corporation duly organized and existing under and by virtue of the laws of the State of Illinois, and is engaged in a general public utility telephone business in the city of Chicago and elsewhere in the State of Illinois, and is authorized by its charter so to do; that on or about October 11, 1919, the State of Illinois, by its agent, Charles J. Boyd, then general superintendent of the Illinois Free Employment Office, 116 North Dearborn street, Chicago, Illinois, and whose present address is the same (the corporate name of which was the Chicago Telephone Company), in writing requested claimant to furnish telephone service to defendant at its office at 344 East 35th street, Chicago, Illinois; that claimant did furnish such telephone service from time to time as requested by defendant, at 344 East 35th street, Chicago, Illinois, and at 417 East 35th street, Chicago, Illinois; that the rates charged defendant are its lawful rates for its patrons and subscribers in and for its Chicago exchange; that at various times defendant paid various amounts as agreed; that there is a total unpaid balance due claimant of $131.41, and that same has not been paid because the appropriation therefor was exhausted. A consent to the allowance of said claim, by the Attorney General of the State of Illinois, same having been submitted to George B- Arnold, Director of the Department of Labor of the State of Illinois, was filed. We accordingly award claimant the sum of $131.41.